Citation Nr: 0107288	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1943 until 
October 1946.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied his claims of 
entitlement to service connection for asthma and coronary 
artery disease.


REMAND

The veteran is seeking service connection for asthma and 
coronary artery disease.  The veteran may be awarded service 
connection by showing that he currently has a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Certain chronic diseases such as 
cardiovascular disease may be presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

A review of the record discloses that additional development 
is needed before the Board can adjudicate these claims.  A 
recent amendment to 38 U.S.C.A. § 5107 (West 1991) provides 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The provisions of the act apply to all claims filed 
on or after its date of enactment, November 27, 2000.  
VAOPGCPREC 11-2000 (November 27, 2000).  The Secretary may 
decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  Id.  The new amendment 
thus eliminates the requirement that a claim be well grounded 
before VA's duty to assist is triggered.  Id.  

In this case, the veteran's service medical records show that 
he was seen in June 1943 for acute bronchitis and 
tonsillitis.  This condition appears to have resolved, 
however, as the remainder of these records make no further 
reference to respiratory problems.  In addition, there is no 
evidence that the veteran had any cardiovascular problems in 
service.  X-ray examination of the chest in September 1945 
was negative, and normal blood pressure readings were noted 
throughout his period of service. 

The record shows that the veteran did not show signs of 
pulmonary and cardiovascular problems until many years after 
service.  The veteran was admitted to Mount Auburn Hospital 
in July 1972 for an aching pain in his upper extremities of 
undetermined etiology.  A blood pressure reading at that time 
was 160/94, and chest X-rays were unremarkable.  VA 
outpatient treatment reports dated from 1993 to 1995 show 
treatment for hypertension and obesity.  In December 1996, 
the veteran was admitted to the Emergency Room at a VA 
medical center for complaints of shortness of breath and 
congestion.  The assessment was exacerbation for chronic 
obstructive pulmonary disease.  On follow-up examination, the 
assessment was bronchitis.  The veteran was subsequently 
hospitalized by VA on several different occasions in 1997 for 
diagnoses involving coronary artery disease, congestive heart 
failure, myocardial infarction, and chronic obstructive 
pulmonary disease.  Several of these reports mention the 
veteran's history of smoking three packs of cigarettes a day 
until 1984.  

In a January 1999 letter, Robert Hendley, M.D., indicated 
that the veteran had not been diagnosed with coronary artery 
disease until 1997 but that it was probably likely that the 
disease process began many years earlier.  Dr. Hendley also 
explained that asthma and chronic obstructive pulmonary 
disease is a process which occurs over many years, and that 
the veteran's attacks of bronchitis in service may have been 
the early process of his current pulmonary disorders 
(bronchitis, chronic obstructive pulmonary disease and 
asthma).  

Based on the foregoing, the evidence indicates that VA 
examinations may possibly aid in the establishment of 
entitlement to service connection for asthma and coronary 
artery disease.  The Board notes that the veteran has not 
been afforded a VA examination in connection with either 
claim.  Under these circumstances, and in light of the recent 
amendment concerning the duty to assist, the veteran should 
be afforded appropriate VA examinations to determine the 
etiology of his pulmonary and cardiovascular disorders. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a VA pulmonary 
specialist and a VA cardiologist to 
determine the etiology of any pulmonary 
and cardiovascular disorders identified 
on examination.  The claims folder, 
including a copy of this REMAND, should 
be reviewed by the examiners.  All 
necessary tests and evaluations should be 
performed.  Following a review of the 
veteran's claims file and completion of 
the examination, the examiners should be 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
veteran's pulmonary and cardiovascular 
disorders are related to service.  All 
pertinent clinical findings and the 
rationale for all opinions expressed 
should be reported and set forth in a 
typewritten report. 

2.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedure at 
once.  The RO should also review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claims of entitlement to 
service connection for asthma and 
coronary artery disease.  If either 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



